DETAILED ACTION
1.	Claims 1-20 of application 16/430,784, filed on 4-June-2019, are presented for examination.  The IDS received on the same date has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.2	Claims 1-2, 6-8, 10-12 and 14-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rosa et al, USP 8,942,893.

2.3	Rosa discloses:
Claims 1, 8 and 17:  An agricultural system [col. 1:line(s) 5-45] comprising:
an implement comprising a ground engaging tool [9:1 (the boom may include mechanical tools such as tillers)]; 
a work vehicle configured to couple to the implement, wherein the work vehicle is configured to tow the implement during operation of the agricultural system [3:16-28 (the application vehicle can, in fact, be any number of other types of vehicles, such as a truck or a towed vehicle ( e.g., a trailer) to which the boom is attached.)]; 
a controller [8:53-65] comprising a memory and a processor [9:15-10:52], wherein the controller is configured to:
2554627determine a steering angle of the work vehicle [4:29 (steering angle sensor); 
14:43]; 
determine a target position of the ground engaging tool relative to a soil surface
based on the steering angle [5:64-6:23 (The LAM (Look-Ahead Module) anticipates that, at a predicted location of at least a portion of the boom at a future time, one or more adjustment criteria will not be satisfied…and using current motion inputs such as a steering angle…the LAM can determine, based on the received information, the type and degree of boom-adjustment required; 6:48-7:18 (the LAM can identify the coming turn. In embodiments, upcoming turns can be identified, for example, by referencing an operating path, which generally is predetermined and stored in a memory component; by referencing current velocity and steering angle or curvature measurements; and the like. The LAM can determine, based on a current position and motion of the vehicle, that, at a particular future time the actuators associated with the section(s) of the boom corresponding to the outside of the turn should begin to adjust the height of the outside section(s) of the boom)]; and 
output a signal to control a position of the ground engaging tool relative to the soil 
surface based on the target position [6:9-23 (in response to determining the boom-adjustment, a boom controller can communicate actuation commands to a boom actuation system to cause the boom shape adjustment.); 7:5-18 (the boom controller can communicate one or more actuation commands, causing the boom shape to be adjusted to compensate for the anticipated turn, thereby compensating for the momentum of the outside section(s) of the boom…wherein the LAM can reference an operating path associated with the particular application task, and determine an anticipated tum radius, and can identify the amount of adjustment necessary to compensate for the entire turn radius, such that the boom controller can begin procedures to lower the boom section again as the vehicle exits the turn.)].  

Claim 2:  comprising an implement that comprises the ground engaging tool [9:1 (the boom may include mechanical tools such as tillers)].  
 
Claim 6:  comprising a work vehicle, wherein the implement is attached to the work vehicle such that the work vehicle tows the implement during operation of the agricultural system [3:16-28 (the application vehicle can, in fact, be any number of other types of vehicles, such as a truck or a towed vehicle ( e.g., a trailer) to which the boom is attached.)].  

Claims 7 and 15:  wherein the controller is configured to determine the target height of the ground engaging tool by comparing the steering angle with a steering profile [16:10-34 (Based on stored latency values, including for example, command sequences, the boom controller refines an actuation command (or sequence of commands), which is communicated to a boom actuation system...which can be repeated any number of times such as, for example, each time the vehicle's direction changes (i.e. steering angles))].  

Claim 10:  wherein the signal is configured to cause the processor to maintain the height of the ground engaging tool while the steering angle is below a threshold angle [7:5-42 (the boom controller can communicate one or more actuation commands, causing the boom shape to be adjusted to compensate for the anticipated turn, thereby compensating for the momentum of the outside section(s) of the boom…wherein the LAM can identify the amount of adjustment necessary to compensate for the entire turn radius, such that the boom controller can begin procedures to lower the boom section again as the vehicle exits the turn…and further use proximity sensors to account for vehicle carriage flexibility such as, for example, the compressibility of the tires during turns, which can cause an additional roll (tilt) to the vehicle, thereby affecting the boom section heights.); 13:7-14:34 (the boom controller receives measurements from the sensors, and then compares those measurements against adjustment criteria such as, for example, predetermined heights or set point values ("SP") for those sensors to determine whether a boom-adjustment is warranted…the boom controller can adjust each position of the boom without determining or measuring, for example, the roll position of the boom)].  

Claim 11:  wherein the threshold angle has a range of steering angles between 0 degrees and 10 degrees [7:5-42 (the boom controller can communicate one or more actuation commands, causing the boom shape to be adjusted to compensate for the anticipated turn, thereby compensating for the momentum of the outside section(s) of the boom (which would inherently include no adjustment if the boom shape does not require adjustment to compensate for the anticipated turn (i.e. 0 degrees), or in the case of a shallow turn radius (i.e. slightly more than 0 degrees) …wherein the LAM can identify the amount of adjustment necessary to compensate for the entire turn radius)].  

Claim 12:  wherein the signal is output to an actuator of the agricultural system and is indicative of instructions to move the ground engaging tool relative to the soil surface [6:9-23 (in response to determining the boom-adjustment, a boom controller can communicate actuation commands to a boom actuation system to cause the boom shape adjustment.); 7:5-18 (the boom controller can communicate one or more actuation commands, causing the boom shape to be adjusted to compensate for the anticipated turn)].  

 Claim 14:  wherein the executable instructions are configured to cause the processor to output an additional signal to adjust the ground engaging tool to the target height at a particular rate based on the steering angle [7:5-18 (the boom controller can communicate one or more actuation commands, causing the boom shape to be adjusted to compensate for the anticipated turn, thereby compensating for the momentum of the outside section(s) of the boom…wherein the LAM can reference an operating path associated with the particular application task, and determine an anticipated tum radius, and can identify the amount of adjustment necessary to compensate for the entire turn radius, such that the boom controller can begin procedures to lower the boom section again as the vehicle exits the turn.)].  

Claim 16:  wherein the executable instructions are configured to cause the processor to determine the steering angle based on feedback from a sensor disposed on the agricultural system [5:64-6:23 (The LAM (Look-Ahead Module) anticipates that, at a predicted location of at least a portion of the boom at a future time, one or more adjustment criteria will not be satisfied…and using current motion inputs such as a steering angle)], based on a programmed route [6:48-7:18 (the LAM can identify the coming turn. In embodiments, upcoming turns can be identified, for example, by referencing an operating path, which generally is predetermined and stored in a memory component; by referencing current velocity and steering angle or curvature measurements; and the like.], or any combination thereof.  

Claim 18:  comprising a sensor configured to output a sensor signal indicative of the steering angle of the work vehicle, wherein the controller is communicatively coupled to the sensor and is configured to determine the steering angle based on the sensor signal [4:29 (steering angle sensor); 5:64-6:23 (The LAM (Look-Ahead Module) anticipates that, at a predicted location of at least a portion of the boom at a future time, one or more adjustment criteria will not be satisfied…and using current motion inputs such as a steering angle); 14:43 (sensors for determining current motion, including a steering angle)].  

Claim 19:  wherein the controller is configured to store a plurality of candidate steering profiles [6:48-7:18 (the LAM can identify the coming turn. In embodiments, upcoming turns can be identified, for example, by referencing an operating path, which generally is predetermined and stored in a memory component; by referencing current velocity and steering angle or curvature measurements; and the like.], wherein each candidate steering profile of the plurality of candidate steering profiles comprises a relationship between the steering angle and the position of the ground engaging tool relative to the soil surface [7:5-18 (the boom controller can communicate one or more actuation commands, causing the boom shape to be adjusted to compensate for the anticipated turn, wherein the LAM can reference an operating path associated with the particular application task, and determine an anticipated tum radius, and can identify the amount of adjustment necessary to compensate for the entire turn radius.)].  

Claim 20:  wherein the controller is configured to receive a user input indicative of a selection of a particular steering profile of the plurality of candidate steering profiles [8:20-38 (The GPS component and/or the GIS can be used to create maps and other digital representations of geographic information that can be stored in the memory component as a map…a visual representation of the map can be presented to a user via the UI. In embodiments, the UI can also be used to manipulate the visual representation of the map or even the map (e.g., data) itself.)], and the controller is configured to employ the particular steering profile to determine the target position of the ground engaging tool relative to the soil surface [7:5-18 (the boom controller can communicate one or more actuation commands, causing the boom shape to be adjusted to compensate for the anticipated turn, wherein the LAM can reference an operating path associated with the particular application task, and determine an anticipated tum radius, and can identify the amount of adjustment necessary to compensate for the entire turn radius, such that the boom controller can begin procedures to lower the boom section again as the vehicle exits the turn.)].

Claim Rejections under 35 U.S.C. § 103
3.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

3.2 	Claims 3-5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over by Rosa et al, USP 8,942,893, in view of Horsch, USP Publication 2014/0190711.

3.3	Rosa discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 3-5 and 13.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Horsch  describes these features, including:
Claim 3:  wherein the implement comprises a frame and a wheel [¶0036 (a towed agricultural machine, which is intended for the purpose of tilling, but also for sowing seeds or spreading fertilizer using sowing units. The machine has a machine frame and tillage tools arranged thereon, which may take the form of a multitude of disks); 0041 (the machine is assigned a running gear with a number of front and rear support wheels)], wherein the wheel is movable relative to the frame [0041 (two front support wheels, which do not form a part of the road running gear, as they are only suited for adjusting the height of the machine while driving on a field.)], and the signal is configured to control the wheel relative to the frame to control the height of the ground engaging tool relative to the soil surface [0041 (the front support wheels are arranged relatively close to the outer ends of the two upwardly pivotal frame wings, and they each comprise a height adjustment means, which enables adjusting the height of the frame as necessary in relation to the ground or to the working depth of the tillage tools.)].
  
Claim 4:  wherein the implement comprises a hydraulic system, an electromechanical system, or any combination thereof, configured to adjust the wheel relative to the frame [0041 (the support wheels are designed to be mechanically or hydraulically height adjustable by means of the height adjustment, whereas the rear support wheels of the running gear serve to raise the entire implement for driving on the road, or to lower it for driving on the field.)].  

Claim 5:  wherein the ground engaging tool comprises a blade configured to engage soil, and the blade is statically coupled to the frame, such that controlling the height of the ground engaging tool adjusts a position of the blade [0042 (For driving on the field, it is possible to lift and pivot upward at least the rear support wheels, in the manner as described in the following, so that the desired tillage depth can be achieved by accordingly inserting the discs of the tillage tools into the soil. By lifting or lowering the packer frame in relation to the machine frame, the first adjustment means furthermore serves for depth adjustment.)]. 

Claim 13:  wherein the actuator is disposed on an implement configured to couple to the work vehicle [0036 (a towed agricultural machine, which is intended for the purpose of tilling, but also for sowing seeds or spreading fertilizer using sowing units)] 0041 (the machine is assigned a running gear with a number of front and rear support wheels)], the ground engaging tool is coupled to a frame of the implement [0036 (The machine has a machine frame and tillage tools arranged thereon, which may take the form of a multitude of disks)], and the actuator is configured to move a wheel of the implement with respect to the frame of the implement to move the ground engaging tool relative to the soil surface [0041 (the front support wheels are arranged relatively close to the outer ends of the two upwardly pivotal frame wings, and they each comprise a height adjustment means, which enables adjusting the height of the frame as necessary in relation to the ground or to the working depth of the tillage tools.)].

3.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the system for predictive boom shape adjustment described by Rosa, with the towed agricultural machine disclosed by Horsch, because it would provide a towed agricultural machine which is designed in such a manner that the machine can be quickly and easily converted from the operational mode for driving on the field to the operational mode for driving on the road and vice versa, that additionally provides an easy and effective way to adjust the height of the tillage tools, and realizes optimum stability of the framework structure with as little input and weight as possible.

Claim Objections
4.	In regard to the 35 U.S.C. § 102 or 103 rejection(s) noted above, claim 9 is objected to

Claim 9:  wherein the executable instructions are configured to cause the processor to output a first signal to set the ground engaging tool to a first target height associated with a first steering angle, the executable instructions are configured to cause the processor to output a second signal to set the ground engaging tool to a second target height associated with a second steering angle, the first target height is greater than the second target height, and the first steering angle is greater than the second steering angle.  

Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-E on the attached PTO-892 Notice of References Cited.
Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve on inventive step when the document is taken alone.
Document B defines a document of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled In the art.
Documents C-E define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is 

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661